                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                     Plaintiff,                                 4:19MJ3029
       vs.
                                                              RULE 5 ORDER
WYATT BARRETT,
                     Defendant.

        A Petition for Action on Conditions of Pretrial Release and Warrant having been
filed in the district court for the District of Colorado charging the above-named defendant
with 21:841(a)(1), (b)(1)(A) and 846 and 18:2, and the defendant having been arrested in
the District of Nebraska, proceedings to commit defendant to another district were held in
accordance with Fed.R.Cr.P.5. The defendant had an initial appearance here in accordance
with Fed.R.Cr.P.5 and was informed of the provisions of Fed.R.Cr.P.20. Additionally,
defendant

      Was given an identity hearing and found to be the person named in the
      aforementioned charging document

X     Waived an identity hearing and admitted that he/she was the person named in the
      aforementioned charging document.

X     Waived his right to a preliminary examination

      The government did not move for detention

      Was afforded a preliminary examination in accordance with Fed.R.Cr.P.5.1 and,
      from the evidence it appears that there is probable cause to believe that an offense
      has been committed and that the defendant committed it.

X     Knowingly and voluntarily waived a detention hearing in this district and reserved
      his right to a detention hearing in the charging district.

      Was given a detention hearing in this district.
    Accordingly, it is ordered that the defendant is held to answer in the prosecuting
    district.

X   Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
    U.S.C. ' 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
    above named defendant and to transport the defendant with a certified copy of this
    order forthwith to the prosecuting district specified above and there deliver the
    defendant to the U.S. Marshal for that district or to some other officer authorized to
    receive the defendant, all proceedings required by Fed.R.Cr.P.5 having been
    completed.

    Defendant has been released in accordance with the provisions of the Bail Reform
    Act of 1984, 18 U.S.C. ' 3141 et.seq. The defendant is to appear before the district
    court of the prosecuting district at such times and places as may be ordered. All
    funds, if any, deposited on behalf of this defendant with the Clerk of Court pursuant
    to the Bail Reform Act, shall be transferred to the prosecuting district.

    IT IS SO ORDERED.

    Dated this 5th day of March, 2019


                                               BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                          2
